Stacy, C. J.
A careful perusal of tbe record leaves us with tbe impression tbat no reversible error was committed in tbe trial of tbe cause, or, at least, tbat none bas been made, to appear.
Tbe case of Loan Co. v. Yokley, 174 N. C., 573, 94 S. E., 102, cited and relied upon by defendants, is distinguishable, in that, in tbe Yokley case, supra, as stated in tbe opinion, it was “not a reasonable inference from tbe evidence . . . that tbe trust company was doing no more than charging a reasonable commission for negotiating a loan made by tbe annuity company.” Here, tbe defendant’s own letter is to tbe effect: I agree to pay tbe Bankers Trust tbe sum of $450.00, “which I understand is to cover all costs, commission, and expense in securing said loan.” See Ray v. Ins. Co., 207 N. C., 654, 178 S. E., 89; Hunter v. Realty Co., 210 N. C., 91, 185 S. E., 461.
Tbe result will not be disturbed.
No error.